Citation Nr: 1821325	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than March 19, 2013 for service connection for chronic adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to an effective date earlier than March 19, 2013 for service connection for bilateral pes planus with plantar fasciitis.

3.  Entitlement to an initial evaluation greater than 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood.

4.  Entitlement to an initial evaluation greater than 10 percent for bilateral pes planus with plantar fasciitis

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Mark R. Lippman, Veterans Law Group


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from August 2014 (chronic adjustment disorder and bilateral pes planus) and November 2014 (TDIU) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 201, the Veteran had a hearing before a Decision Review Officer.  In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are associated with the claims file.  

The issues of entitlement to a higher initial evaluations for bilateral pes planus with plantar fasciitis and a chronic adjustment disorder, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 23, 2017, prior to the promulgation of a decision in the appeal, and on the record at the Board videoconference hearing, the Veteran stated that he wished to withdraw his appeal for an effective date earlier than March 19, 2013 for service connection for chronic adjustment disorder with mixed anxiety and depressed mood.

2.  On February 23, 2017, prior to the promulgation of a decision in the appeal, and on the record at the Board videoconference hearing, the Veteran stated that he wished to withdraw his appeal for an effective date earlier than March 19, 2013 for service connection for bilateral pes planus with plantar fasciitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an effective date earlier than March 19, 2013 for service connection for chronic adjustment disorder with mixed anxiety and depressed mood are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an effective date earlier than March 19, 2013 service connection for bilateral pes planus with plantar fasciitis are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawals of appeals must be made in writing.  38 C.F.R. § 20.204(b)(1).  

At the February 23, 2017 hearing, the Veteran stated, on the record, that he wished to withdraw his appeals for an effective date earlier than March 19, 2013 for service connection for chronic adjustment disorder with mixed anxiety and depressed mood, and for an effective date earlier than March 19, 2013 for service connection for bilateral pes planus with plantar fasciitis.  Hence, there remain no allegations of errors of fact or law with respect to the issues of entitlement to an effective date earlier than March 19, 2013 for service connection for chronic adjustment disorder with mixed anxiety and depressed mood, and for an effective date earlier than March 19, 2013 for service connection for bilateral pes planus with plantar fasciitis.  Accordingly, the Board does not have jurisdiction to review these appeals, and they are therefore dismissed.


ORDER

The appeal as to the issue of entitlement to an effective date earlier than March 19, 2013 for service connection for chronic adjustment disorder with mixed anxiety and depressed mood is dismissed. 

The appeal as to the issue of entitlement to an effective date earlier than March 19, 2013 for service connection for bilateral  pes planus with plantar fasciitis is dismissed.


REMAND

During the February 2017 hearing, the VLJ held the record open for 60 days to receive additional evidence, to include Social Security Administration (SSA) wage documentation and Disability Benefit Questionnaire (DBQ) examinations, to include a psychological opinion concerning the Veteran's psychiatric condition.  However, such evidence has not been received.  The Veteran testified that he was denied SSA benefits in 2014 or 2015, which he claimed based on his feet and psychiatric disability.  As they are potentially relevant to the claims on appeal, they should be obtained.

VA treatment records show that the Veteran's bilateral foot disability has worsened in severity.  Whereas x-rays of the feet taken in 2014 were noted to be within normal limits, 2016 x-ray results show degenerative hallux valgus and an osteophyte on the site of origin of the plantar fascia of the right foot.  In addition, VA treatment records show that he sustained a fall following a sharp pain in his right foot, after which he was variously described as having no difficulty walking and as having a slow but intact gait.  See generally, CAPRI Treatment Records (rec'd 1/26/2016), and p. 26; and CAPRI Treatment Records (rec'd 4/20/2017), p. 4.

Because of the intervening x-ray results in 2016 showing additional degenerative changes and the fall with possible injury, the Board finds that a current VA examination is necessary prior to adjudicating the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that any relevant outstanding VA treatment records that are not present in the claims file are obtained.  

2. Obtain the Veteran's SSA disability records, to include those pertaining to a denied claim in 2014 or 2015.

3. Advise the Veteran and his attorney that VA did not receive any DBQs related to his service-connected psychiatric disability, and that the record was held open following the 2017 hearing to obtain such.  The Veteran should be advised that during the pendency of the remand, he may submit medical evidence pertaining to his service-connected psychiatric disability.

4. After the above development has been completed, afford the Veteran an examination with the appropriate examiner to determine the nature and extent of his service-connected bilateral pes planus with plantar fasciitis.  The claims folder must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail, to include the impact of his disability on his ability to work.  

5. After all of the above development is completed and any other development that may be warranted, readjudicate the Veteran's claims, including that for TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


